In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 22-0048V
                                          UNPUBLISHED


    YVETTE ALEXANDER,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: August 2, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Andrew Henning, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On January 4, 2021, Yvette Alexander filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
injury (“SIRVA”), a defined Table injury, after receiving the influenza vaccine on
December 19, 2019. Petition at ¶¶ 1, 10. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On August 2, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA. On July 29, 2022, Respondent filed a combined Rule
4(c) Report and Proffer on award of compensation (“Rule 4(c) Report and Proffer”)
indicating Petitioner should be awarded $82,500.00.3 Rule 4(c) Report and Proffer at 12.

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
    Respondent did not provide the specific categories of compensation.
In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Rule 4(c) Report and Proffer.

       Pursuant to the terms stated in combined Rule 4(c) Report and Proffer,4 I award
Petitioner a lump sum payment of $82,500.00 in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.5

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




4
 Because the Rule 4(c) Report and Proffer contains detailed medical information, it will not be filed as an
attachment to this Decision.
5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2